Case 3:16-cv-02385-PGS-DEA Document 19 Filed 04/06/21 Page 1 of 2 PageID: 201




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 ANNETTE SCIBETTA,
                                                          Case No.: 3:16-cv-02385 (PGS)(DEA)
                       Plaint UI

                V.                                                 MEMORANDUM
                                                                    AND ORDER
 ACCLAIMED HEALTHCARE et al.,

                      Defendants.




       Plaintiff Annette Scibetta (“Scibetta”) brought a qui tam action on behalf of herself, the

United States, and the State of New Jersey, against Defendants Acclaimed Healthcare, Cane and

Able, Ray Stahl, Joan Stahl, Basha Stahl, ABC Corporations 1-10, and John Does 1-10. She

alleged that all Defendants violated the federal and New Jersey False Claims Acts (Counts I and

III); conspired to violate the federal and New Jersey False Claims Acts (Count II and IV);

violated New Jersey RICO (Count V); committed common law fraud (Count VI), unjust

enrichment (Count VII), and fraud in the inducement (Count VIII); violated the covenant of good

faith and fair dealing (Count IX); and retaliated against her (Count X). In the present motion,

Defendants Acclaimed Healthcare, Ray Stahl, Joan Stahl, and Basha Stahl seek dismissal of the

claims against them. (ECF No. 13).

       Scibetta’s complaint cites the “reverse false claim” provision of the False Claims Act    —




31 U.S.C.   § 3729(a)(1)(G)   —   which relates to several claims in her complaint. (See Moving Br.

8, ECF No. 13; Opp. Br. 5, ECF No. 17). In her opposition brief, Scibetta clarified that “this is

not a reverse false claim complaint” and that she intended to quote language from 31 U.S.C.      §
3729(a)(1)(A) and (B) instead. (Opp. Br. 5). In addition, she includes a great deal of



                                                     1
 Case 3:16-cv-02385-PGS-DEA Document 19 Filed 04/06/21 Page 2 of 2 PageID: 202



supplemental information in her opposition brief and attachments, explaining that she filed the

complaint quickly because she was concerned for patients who were being provided inferior or

fewer medical supplies than those prescribed by their doctors. (Cert. of Annette Scibetta ¶ 2,

Opp. Br. Ex. 1, ECF No. 17-1). However, a party may not amend or supplement her complaint

in a brief opposing a motion to dismiss. Corn. ofPa. ex rel. Zirnrnerrnan v. PepsiCo, Inc., 836

F.2d 173, 181 (3d Cir. 1988); accord Janowski v. City ofN Wildwood, 259 F. Supp. 3d 113, 130

(D.N.J. 2017). Scibetta requests that if this Court grants Defendants’ Motion to Dismiss, it do so

without prejudice so that she may move for leave to amend her complaint. (Opp. Br. 20).

       To allow Scibetta to cure deficiencies in her complaint, the Court shall grant Defendants’

motion to dismiss without prejudice. Scibetta shall have 30 days to file an amended complaint.

Defendants may move to dismiss the amended complaint in accordance with the timeframes set

forth in the Federal Rules of Civil Procedure.

                                                 ORDER

       THIS MATTER having come before the Court on a motion to dismiss filed by Defendants

Acclaimed Healthcare, Ray Stahl, Joan Stahl, and Basha Stahl (ECF No. 13); and the Court having

carefully reviewed and taken into consideration the submissions of the parties, as well as the

arguments and exhibits therein presented; and for good cause shown; and for all of the foregoing

reasons,

       IT IS on this   (   day of April 2021,

       ORDERED that Defendants’ motion to dismiss is granted without prejudice, and it is

       further

       ORDERED that Scibetta will have 30 days to file an amended complaint.


                                                PETER G. SHERIDAN, U.S.D.J.

                                                  2
